DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 11/17/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome the objection and 35 U.S.C. 112(b) rejection set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, “selecting one or more regions of interest within the captured image
analyzing the selected regions of interest to detect objects appearing therein, such that each detected object has a bounding therearound defining an image crop” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. Applicant argues that because Dragne receives skeletal tracking information in order to define ROIs, that this implies that Dragne must be the one or more skeletal tracking sensors 105 may comprise a depth sensor such as an infrared (IR) depth sensor as discussed later in relation to FIGS. 7-9, and/or another form of dedicated skeletal tracking camera (a separate camera from the camera 103 used to capture the video being encoded), e.g. which may work based on capturing visible light or non-visible light such as IR, and which may be a 2D camera or a 3D camera such as a stereo camera or a fully depth-aware (ranging) camera… The skeletal tracking algorithm 106 is configured to use the sensory input received from the skeletal tracking sensors(s) 105 to generate skeletal tracking information tracking one or more skeletal features of the user 100. For example, the skeletal tracking information may track the location of one or more joints of the user 100, such as one or more of the user's shoulders, elbows, wrists, neck, hip joints, knees and/or ankles; and/or may track a line or vector formed by one or more bones of the human body, such as the vectors formed by one or more of the user's forearms, upper arms, neck, thighs, lower legs, head-to-neck, neck-to-waist (thorax) and/or waist-to-pelvis (abdomen). In some potential embodiments, the skeletal tracking algorithm 106 may optionally be configured to augment the determination of the this skeletal tracking information based on image recognition applied to the same video image that is being encoded, from the same camera 103 as used to capture the image being encoded.” In other words, the skeletal tracking algorithm itself is an image analysis algorithm. It is obvious to one of ordinary skill in the art, that in order for the skeletal tracking algorithm to detect parts of a body in an image, that computational bounds (the regions of interest as claimed) must be determined around objects on some level so that the computer may then analyze these regions in order to detect objects and identify them as body parts. Furthermore, in response to the argument that Dragne does not provide for ROIs to be able selecting one or more regions of interest within the captured image
analyzing the selected regions of interest to detect objects appearing therein, such that each detected object has a bounding therearound defining an image crop”
Applicant did not appear to contest that Dragne taught compression and transmission of image data of its own cropped regions, and therefore rejections for those limitations are not addressed in these arguments, but are maintained according to the prior art rejection below. 
This same reasoning applies to claims 11 and 20, which are analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (US 20200022360) (hereinafter Priest) in view of Dragne et al. (US 20160100166) (hereinafter Dragne).
Regarding claim 1, Priest teaches A method of processing image data, said method comprising: 
capturing an image with a camera (see Priest paragraph 56-58 regarding capturing image with camera for later satellite transmission of image);
However, Priest does not explicitly teach region of interest processing and compression as needed for the limitations of claim 1. 
Dragne, in a similar field of endeavor, teaches selecting one or more regions of interest within the captured image (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame and paragraph 34 regarding skeletal tracking algorithm that necessarily must define region in which it recognizes objects therein); 
analyzing the selected regions of interest to detect objects appearing therein, such that each detected object has a bounding therearound defining an image crop (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame to detect different priority levels of objects appearing in the frame and paragraph 81 and figure 5a regarding defining bounds of ROIs, which is broadly, defining a crop); 
for each image crop, iteratively compressing image data corresponding thereto, while varying one or more parameters with each successive iteration, until the compressed image data meets a target size (see Dragne paragraph 79 regarding detecting and selecting ; and 
transmitting the compressed image data meeting the target size over a wireless telecommunications link having a data rate limit imposed for such transmitting (see Dragne paragraph 11 regarding varying the quantization parameters based on available bandwidth during transmission- one of ordinary skill would recognize that this process obviously involves the setting and hitting of a target size based on a data rate limit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Priest to include the teaching of Dragne by incorporating the method of selective quantization per image region into the processing of the image taken by Priest with consideration for the bandwidth of the transmission channel in the environment of Priest. One of ordinary skill would recognize that both Priest and Dragne are concerned with image data transmission, and the teachings of Dragne would be beneficial in the environment of Priest.
One would be motivated to combine these teachings in order to provide teachings relating to compressing an image with consideration both for preserving pertinent regions in an image and minding the current network bandwidth restrictions (see Dragne paragraph 11). 
Regarding claim 9, the combination of Priest and Dragne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein said camera is attached to a sensor carrying device (see Priest paragraph 56-58 regarding floating decoy with camera).  
Regarding claim 10, the combination of Priest and Dragne teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Priest and Dragne teaches further comprising: 
floating said sensor carrying device on a body of water (see Priest paragraph 56-58 regarding floating decoy with camera).
Regarding claim 11, Priest teaches A sensor carrying device comprising: 
a camera which captures an image within its field of view (see Priest paragraph 56-58 regarding capturing image with camera for later satellite transmission of image);
However, Priest does not explicitly teach region of interest processing and compression as needed for the limitations of claim 11. 
Dragne, in a similar field of endeavor, teaches a processor that operates to process image data corresponding to the image captured by said camera (see Dragne paragraph 33 regarding processor that processes captured image), said processing including:
selecting one or more regions of interest within the captured image (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame and paragraph 34 regarding skeletal tracking algorithm that necessarily must define region in which it recognizes objects therein); 
analyzing the selected regions of interest to detect objects appearing therein, such that each detected object has a bounding therearound defining an image crop (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame to detect ; and 
for each image crop, iteratively compressing image data corresponding thereto, while varying one or more parameters with each successive iteration, until the compressed image data meets a target size (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame and iteratively compressing each ROI according to a different quantization parameter and paragraph 11 regarding varying the quantization parameters based on available bandwidth- one of ordinary skill would recognize that this process obviously involves the setting and hitting of a target size); and 
a transmitter that transmits compressed image data which meets the target size over a wireless telecommunications link having a data rate limit imposed for such transmitting (see Dragne paragraph 11 regarding varying the quantization parameters based on available bandwidth during transmission- one of ordinary skill would recognize that this process obviously involves the setting and hitting of a target size based on a data rate limit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Priest to include the teaching of Dragne by incorporating the method of selective quantization per image region into the processing of the image taken by Priest with consideration for the bandwidth of the transmission channel in the environment of Priest. One of ordinary skill would recognize that both Priest and Dragne are concerned with image data transmission, and the teachings of Dragne would be beneficial in the environment of Priest.
. 
Claims 2-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (US 20200022360) (hereinafter Priest) in view of Dragne et al. (US 20160100166) (hereinafter Dragne), further in view of Ernst (US 20210090218) (hereinafter Ernst).
Regarding claim 2, the combination of Priest and Dragne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Priest and Dragne does not explicitly teach grayscale processing as needed for the limitations of claim 2. 
Ernst, in a similar field of endeavor, teaches further comprising: 
converting the captured image from a color image to a grayscale image (see Ernst paragraph 16-17 regarding printing a color image in gray, which details at least a digital conversion process from color to grayscale- in combination with Dragne, it is obvious that the image can be converted to grayscale for transmission).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Priest and Dragne to include the teaching of Ernst by incorporating the teaching of grayscale processing in the transmission scheme of Priest and Dragne. One of ordinary skill would recognize that it would be well within the realm of both obviousness and capability without undue experimentation to transmit an image in grayscale form, given the digital conversion taught by Ernst, which is analogous to Dragne in the field of image compression.

Regarding claim 3, the combination of Priest and Dragne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Priest and Dragne teaches wherein the one or more parameters include parameter q,
where q represents a quality of the compression (see Dragne paragraph 52 regarding definition of quantization parameter, where a smaller parameter means a smaller step size, a smaller step size results in a more detailed image, which would be understood to be a measure of quality)
However, the combination of Priest and Dragne does not explicitly teach pixel intensity clustering and resolution scaling as needed for the limitations of claim 3. 
Ernst, in a similar field of endeavor, teaches wherein the one or more parameters include parameters k and r, 
where k represents a number of pixel intensity clusters (see Ernst paragraph 33 regarding intensity based clustering and paragraph 41 regarding counting number of clusters in pixel intensity calculation),
r represents an output resolution (see Ernst paragraph 14 regarding scaling resolution up or down according to requirements of scaling system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Priest and Dragne to include the teaching of Ernst by incorporating the teaching of pixel intensity cluster and resolution processing in the transmission and compression scheme of Priest and Dragne. One of ordinary 
One would be motivated to combine these teachings in order to provide teachings related to enhanced image compression techniques (see Ernst paragraph 3).
Regarding claim 4, the combination of Priest, Dragne, and Ernst teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Priest, Dragne, and Ernst teaches wherein a given iteration of compressing includes resizing the image crop to a resolution indicated by a value of the parameter r for that given iteration (see Ernst paragraph 14 regarding scaling resolution up or down according to requirements of scaling system- in combination with Dragne, this will mean that the image crop regions within the image will also be transformed in resolution).  
One would be motivated to combine these teachings in order to provide teachings related to enhanced image compression techniques (see Ernst paragraph 3).
Regarding claim 5, the combination of Priest, Dragne, and Ernst teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Priest, Dragne, and Ernst teaches wherein the given iteration of compressing includes: 
performing intensity-based clustering on resulting image intensities of the resized image crop, where a number of clusters used for performing the clustering is given by a value of the parameter k for the given iteration (see Ernst paragraph 33 regarding intensity ; and
setting each pixel within the resized image crop to a mean intensity value of clusters, resulting from the performance of said clustering, which are closest to said pixel (see Ernst paragraph 33 regarding intensity based clustering based on an average intensity value in the cluster closest to pixel and paragraph 41 regarding counting number of clusters in pixel intensity calculation).
One would be motivated to combine these teachings in order to provide teachings related to enhanced image compression techniques (see Ernst paragraph 3).
Regarding claim 6, the combination of Priest, Dragne, and Ernst teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Priest, Dragne, and Ernst teaches wherein the given iteration of compressing includes: 
with each pixel so set, applying a compression algorithm to the image data corresponding to the resized image crop using an input quality according to a value of the parameter q for the given iteration (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame and iteratively compressing each ROI according to a different quantization parameter and paragraph 11 regarding varying the quantization parameters based on available bandwidth- this can be combined to be performed in the context of Ernst's resized image).
One would be motivated to combine these teachings in order to provide teachings relating to compressing an image with consideration both for preserving pertinent regions in an image and minding the current network bandwidth restrictions (see Dragne paragraph 11). 
Regarding claim 7, the combination of Priest, Dragne, and Ernst teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Priest, Dragne, and Ernst teaches further comprising: 
comparing a size of the compressed image data to a threshold, such that when the size does not exceed said threshold, then the target size is deemed met and further subsequent iterations are not performed (see Dragne paragraph 11 regarding varying the quantization parameters based on available bandwidth during transmission- one of ordinary skill would recognize that this process obviously involves the setting and hitting of a target size based on a data rate limit, not exceeding a threshold and not needing to perform any further compression with the threshold is satisfied).
One would be motivated to combine these teachings in order to provide teachings relating to compressing an image with consideration both for preserving pertinent regions in an image and minding the current network bandwidth restrictions (see Dragne paragraph 11). 
Dependent claims 14-19 are analogous in scope to claims 2-7, and are rejected according to the same reasoning.
Regarding claim 20, Priest teaches A float sufficiently buoyant to float on a body of water (see Priest paragraph 56-58 regarding floating decoy with camera), said float comprising: 
a camera which captures an image within its field of view (see Priest paragraph 56-58 regarding capturing image with camera for later satellite transmission of image);
However, Priest does not explicitly teach region of interest processing and compression as needed for the limitations of claim 20. 
a processor that operates to process image data corresponding to the image captured by said camera (see Dragne paragraph 33 regarding processor that processes captured image), said processing including: 
selecting one or more regions of interest within the captured image (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame and paragraph 34 regarding skeletal tracking algorithm that necessarily must define region in which it recognizes objects therein); 
analyzing the selected regions of interest to detect objects appearing therein, such that each detected object has a bounding therearound defining an image crop (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame to detect different priority levels of objects appearing in the frame and paragraph 81 and figure 5a regarding defining bounds of ROIs, which is broadly, defining a crop); and 
for each image crop, iteratively compressing image data corresponding thereto, while varying a set of parameters with each successive iteration, until the compressed image data meets a target size (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame and iteratively compressing each ROI according to a different quantization parameter and paragraph 11 regarding varying the quantization parameters based on available bandwidth- one of ordinary skill would recognize that this process obviously involves the setting and hitting of a target size); and 
a transmitter that transmits compressed image data which meets the target size over a wireless telecommunications link having a data rate limit imposed for such transmitting (see Dragne paragraph 11 regarding varying the quantization parameters based on available ;  
wherein the set of parameters includes parameter q
where q represents a quality of the compression (see Dragne paragraph 52 regarding definition of quantization parameter, where a smaller parameter means a smaller step size, a smaller step size results in a more detailed image, which would be understood to be a measure of quality)
wherein a given iteration of compressing includes:
with each pixel so set, applying a compression algorithm to the image data corresponding to the resized image crop using an input quality according to a value of the parameter q for the given iteration (see Dragne paragraph 79 regarding detecting and selecting multiple ROIs in an image frame and iteratively compressing each ROI according to a different quantization parameter and paragraph 11 regarding varying the quantization parameters based on available bandwidth- this can be combined to be performed in the context of Ernst's resized image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Priest to include the teaching of Dragne by incorporating the method of selective quantization per image region into the processing of the image taken by Priest with consideration for the bandwidth of the transmission channel in the environment of Priest. One of ordinary skill would recognize that both Priest and Dragne are concerned with image data transmission, and the teachings of Dragne would be beneficial in the environment of Priest.

However, the combination of Priest and Dragne does not explicitly teach pixel intensity clustering and resolution scaling as needed for the limitations of claim 20. 
Ernst, in a similar field of endeavor, teaches wherein the set of parameters include parameters k and r, 
where k represents a number of pixel intensity clusters (see Ernst paragraph 33 regarding intensity based clustering and paragraph 41 regarding counting number of clusters in pixel intensity calculation),
r represents an output resolution (see Ernst paragraph 14 regarding scaling resolution up or down according to requirements of scaling system).
resizing the image crop to a resolution indicated by a value of the parameter r for that given iteration (see Ernst paragraph 14 regarding scaling resolution up or down according to requirements of scaling system- in combination with Dragne, this will mean that the image crop regions within the image will also be transformed in resolution); 
performing intensity-based clustering on resulting image intensities of the resized image crop to produce a number of intensity clusters, where the number of clusters is indicated by a value of the parameter k for the given iteration (see Ernst paragraph 33 regarding intensity based clustering and paragraph 41 regarding counting number of clusters in pixel intensity calculation); 
setting each pixel within the resized image crop to a mean intensity value of one or more clusters which are closest to said pixel (see Ernst paragraph 33 regarding intensity based ;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Priest and Dragne to include the teaching of Ernst by incorporating the teaching of pixel intensity cluster and resolution processing in the transmission and compression scheme of Priest and Dragne. One of ordinary skill would recognize that it would be well within the realm of both obviousness and capability without undue experimentation to transmit an image in grayscale form, given the digital conversion taught by Ernst, which is analogous to Dragne in the field of image compression.
One would be motivated to combine these teachings in order to provide teachings related to enhanced image compression techniques (see Ernst paragraph 3).
Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (US 20200022360) (hereinafter Priest) in view of Dragne et al. (US 20160100166) (hereinafter Dragne), further in view of Chan et al. (US 20100254282) (hereinafter Chan).
Regarding claim 8, the combination of Priest and Dragne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Priest and Dragne teaches wherein the wireless telecommunications link is with a satellite (see Priest paragraph 56-58 regarding capturing image with camera for later satellite transmission of image);
However, the combination of Priest and Dragne does not explicitly teach a specific data rate limit as needed for the limitations of claim 8. 
the data rate limit is about 320 bytes per 20 minutes or less (see Chan paragraph 61 regarding a monitoring node that operates on a 320 bytes per 20 minute data basis- it is contemplated that in the environment of priest where still images are captured, a data transmission limit of this number may be appropriately chosen as a matter of design choice).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Priest and Dragne to include the teaching of Chan by setting a data rate limit to 320 bytes per 20 minutes within the environment of a water based floating image sensor. It is contemplated that in the environment of Priest, an embodiment where only still images are captured at rare occurrences and processed by the compression method of Dragne, a limitation of 320 bytes per 20 minutes would be a possible reasonable and obvious design choice to implement, given the teachings of Chan. 
One would be motivated to combine these teachings in order to provide teachings regarding data traffic management systems (see Chan paragraph 2), which would be relevant to the field of endeavor of Priest and Dragne, which are concerned with transmitting data with regard to either a particular environment or bandwidth.
Dependent claim 12 is analogous in scope to claims 8, and is rejected according to the same reasoning. 
Dependent claim 13 (rejected under a combination of Priest, Dragne, and Chan) is analogous in scope to claim 10 (rejected under Priest and Dragne) concerning the limitations regarding a device sufficiently buoyant to float on a body of water, and is rejected according to the same reasoning as under Priest and Dragne without need to consider further modifications from Chan.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483